DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention V in the reply filed on 4/26/21 is acknowledged.
Claims 2-14, 18-22, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/21.
Drawings
The drawings were received on 8/13/20.  These drawings are acknowledged.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing catch coupling the clutch gear to the actuator housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15-17, 25-26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2006/0119960) in view of van Stiphout et al. (US 9,987,987).
Consider claim 1, Yoshida discloses an actuator for a rear view device of a vehicle, comprising:

an actuator (34, motor actuator) housing being rotatably displaceably supported by the body and bodywork (see figure 4, the housing 36 with the motor actuator 34 rotates around the shaft) [0040-0047]; and
a drive assembly (worm gear, spur gear, worm wheel and the like) [0047] being supported by the actuator housing and being configured for automatically rotating the actuator housing relative to the body about the folding axis between a first angular position and a second angular position and for displacing the actuator housing relative to the body along the folding axis between a first position and a second position (the housing and mirror can be moved between expanded and folded positions) [0016],
However, Yoshida does not explicitly disclose that the actuator housing is axially displaceable or that a clutch gear of the drive assembly is rotatably and axially displaceably supported by the body and has at least one housing catch axially coupling the clutch gear to the actuator housing while allowing a relative rotation of the clutch gear and the actuator housing.  Yoshida and van Stiphout are related as rotatable mirror housings.  
Van Stiphout discloses (e.g. figures 1 and 7) an actuator housing that is axially displaceable (see figures 2-6, the meshing of the gears provides for axial displacement such that when incorporated with Yoshida, the actuator housing would be displaceable about the axial direction during rotation) and a clutch gear (5, clutch gear) of the drive assembly is rotatably and axially displaceably supported by the body and has at least one housing catch (18, stop) axially coupling the clutch gear to the actuator housing (accommodated in housing 2) while allowing a relative rotation of the clutch gear and 
Consider claim 15, the modified Yoshida reference discloses an actuator, wherein at least one of the drive assembly is configured to rotate the drive shaft of the electric motor (see figure 4 of Yoshida, figures 1 and 7 of van Stiphout).  However, the modified Yoshida reference does not explicitly disclose at least one of a rotation at an angular speed in a range from 5500 rpm to 9500 rpm, the drive train has a gear ratio in a range from 750:1 to 2000:1, and the drive assembly is configured to rotate the clutch gear at an angular speed in a range from 10°/s to 60°/s.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device such that at least one of an angular speed is in a range from 5500 rpm to 9500 rpm, the drive train has a gear ratio in a range from 750:1 to 2000:1, and the drive assembly is configured to rotate the clutch gear at an angular speed in a range from 10°/s to 60°/s, in order to utilize routine experimentation to generate a workable range for the speed of the foldable housing.
Consider claim 16, the modified Yoshida reference discloses an actuator, wherein a first angular difference between the first angular position and the second 
Consider claim 17, the modified Yoshida reference discloses an actuator, wherein the actuator is configured for at least one of: manually rotating the actuator housing between the second angular position and a third angular position, a second angular difference between the first angular position and the third angular position being up to 240°, and manually rotating the actuator housing between the first angular position and the second angular position (the housing can be manually rotated between a first angular position and a second angular position) [col. 4, lines 4-15, col. 7, 5-26 of van Stiphout] .
Consider claim 25, the modified Yoshida reference discloses an actuator, wherein the drive assembly is supported by and completely arranged within the actuator housing (see figure 4 of Yoshida, the assembly is completely arranged in the actuator housing 36) [0040-0047 of Yoshida].
Consider claim 26, the modified Yoshida reference discloses an actuator, having a mass.  However, the modified Yoshida reference does not explicitly disclose the mass in a range from 175 g to 190 g, or having a mass of 183 g.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art to modify the mass of the actuator to be within the claimed range in order to provide a light weight housing.
Consider claim 28, Yoshida discloses a rear view device, comprising:

a body (12, mirror device body) defining a folding axis for the rear view device relative to the vehicle;
an actuator housing being rotatably supported by the body and bodywork (see figure 4, the housing 36 with the motor actuator 34 rotates around the shaft) [0040-0047]; and
a drive assembly (worm gear, spur gear, worm wheel and the like) [0047] being supported by the actuator housing and being configured for automatically rotating the actuator housing relative to the body about the folding axis between a first angular position and a second angular position and for displacing the actuator housing relative to the body along the folding axis between a first position and a second position (the housing and mirror can be moved between expanded and folded positions) [0016],
However, Yoshida does not explicitly disclose that the actuator housing is axially displaceable or that a clutch gear of the drive assembly is rotatably and axially displaceably supported by the body and has at least one housing catch axially coupling the clutch gear to the actuator housing while allowing a relative rotation of the clutch gear and the actuator housing.  Yoshida and van Stiphout are related as rotatable mirror housings.  
Van Stiphout discloses (e.g. figures 1 and 7) an actuator housing that is axially displaceable (see figures 2-6, the meshing of the gears provides for axial displacement such that when incorporated with Yoshida, the actuator housing would be displaceable about the axial direction during rotation) and a clutch gear (5, clutch gear) of the drive assembly is rotatably and axially displaceably supported by the body and has at least one housing catch (18, stop) axially coupling the clutch gear to the actuator housing 
Consider claim 29, Yoshida discloses a vehicle, comprising:
at least one rear view device comprising an actuator (34, motor actuator) for a rear view device of a vehicle, comprising:
a body (12, mirror device body) defining a folding axis for the rear view device relative to the vehicle;
an actuator housing being rotatably and supported by the body and bodywork (see figure 4, the housing 36 with the motor actuator 34 rotates around the shaft) [0040-0047]; and
a drive assembly (worm gear, spur gear, worm wheel and the like) [0047] being supported by the actuator housing and being configured for automatically rotating the actuator housing relative to the body about the folding axis between a first angular position and a second angular position and for displacing the actuator housing relative to the body along the folding axis between a first position and a second position (the housing and mirror can be moved between expanded and folded positions) [0016],
However, Yoshida does not explicitly disclose that the actuator housing is axially displaceable or that a clutch gear of the drive assembly is rotatably and axially displaceably supported by the body and has at least one housing catch axially coupling 
Van Stiphout discloses (e.g. figures 1 and 7) an actuator housing that is axially displaceable (see figures 2-6, the meshing of the gears provides for axial displacement such that when incorporated with Yoshida, the actuator housing would be displaceable about the axial direction during rotation) and a clutch gear (5, clutch gear) of the drive assembly is rotatably and axially displaceably supported by the body and has at least one housing catch (18, stop) axially coupling the clutch gear to the actuator housing (accommodated in housing 2) while allowing a relative rotation of the clutch gear and the actuator housing (clutch gear 5 can be guided behind or over the stop to get into a next position) [col 9, lines 1-35].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Yoshida, as taught by van Stiphout to include a clutch gear and housing catch, in order to allow for electrical or mechanical rotation of the housing for adjusting the exterior mirror unit.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2006/0119960) in view of  van Stiphout et al. (US 9,987,987) as applied to claim 1 above, and in further view of van den Brink et al. (US 2007/0084707).
Consider claim 23, the modified Yoshida reference discloses an actuator.  However, the modified Yoshida reference does not explicitly disclose that the actuator housing has a through-hole being penetrated by the body and at least one mirror fastening means for detachably connecting a mirror housing of the rear view device thereto.  Yoshida, van Stiphout and van den Brink are related as mirror devices.  Van 
Consider claim 24, the modified Yoshida reference discloses an actuator, wherein the actuator housing is configured two-part and has a base part and a cover part being detachably connected to each other and forming the actuator housing, the base part and the cover part each having corresponding housing fastening means, wherein the through-hole and the at least one mirror fastening means are formed in the base part (see figure 1 of van den Brink, the holes 20 are located in the base plate 2 to receive the screws which fasten the housing) [0023-0027 of van den Brink].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872